Citation Nr: 1516435	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than July 22, 2013, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains additional VA medical records.
 

FINDINGS OF FACT

1.  The date entitlement arose for the award of a TDIU is March 28, 2011.

2.  The date of claim for entitlement to TDIU is December 27, 2010.


CONCLUSION OF LAW

The criteria for an effective date of March 28, 2011, but no earlier, for the award of a TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. 
§§ 3.159, 3.400 (2014).
	


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the effective date issue on appeal, the Board notes that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  Id.  There has been no allegation of such error in this case by either the Veteran or his representative.  Therefore, no further VCAA notice is necessary for the downstream effective date issue. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA medical records are associated with the claims file.  

The Veteran was also afforded VA examinations in connection with his claim in June 2011 and July 2013.  The Board finds that the July 2013 examination was adequate because the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided a diagnosis and an opinion with supporting rationale.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran presented testimony at a hearing before the Board.  A VLJ who chairs a hearing must fulfill two duties.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  At the January 2015 hearing, the undersigned VLJ set forth the issue to be discussed at the opening of the hearing, identified the elements of assigning an effective date, and elicited pertinent evidence not currently associated with the claims folder. The hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that VA complied with its duties.  38 C.F.R. 3.103(c)(2); Bryant, 23 Vet. App. at 492.

II. Law and Analysis

The Veteran contends that the effective date of the award of TDIU should be the date of his March 2008 cardiac event and procedure, which rendered him unemployable.  At his January 2015 hearing, the Veteran testified that he had to retire from farming in March 2008, due to this heart condition and that his condition has remained unchanged since that time.  

There are different regulations governing the assignment of effective dates based upon the type of claim.  Compare 38 C.F.R. § 3.400(o)(1) with 38 C.F.R. § 3.400(b)(2).  Here, the Veteran filed a claim for service connection for a heart disorder and the RO inferred a TDIU claim at that time.  The Board thus finds that this particular TDIU claim is akin to a claim of service connection, rather than an increased disability as the heart disorder was not yet service-connected.  See Rice v. Shinseki, 22 Vet. App. 447,452-43 (2009) (noting that issues "concerning the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability").  

Generally, the effective date of an evaluation and award of compensation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is [a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran is service-connected as follows:  a tender appendectomy scar, evaluated at 10 percent disabling, effective August 22, 1989; heart disability, rated as 60 percent disabling, effective August 31, 2010; tinnitus, rated as 10 percent disabling, effective March 28, 2011; bilateral hearing loss, rated as noncompensable, effective March 28, 2011; and PTSD, rated as 50 percent disabling, effective June 20, 2011.  The Veteran's combined evaluation is 60 percent from August 31, 2010, 70 percent from March 28, 2011, and 80 percent from June 20, 2011.  Thus, prior to March 28, 2011, any entitlement to TDIU would be on an extraschedular basis.  

The Board notes that the Veteran has not argued, and the evidence does not suggest, that his service-connected tender appendectomy scar, hearing loss, and tinnitus limit his ability to maintain employment. 

First, the Board must determine the date of the Veteran's claim.  There was no formal claim for TDIU in this case.  On December 27, 2010, the Veteran filed a claim for service connection for a heart disorder.  The Veteran included a disability benefits questionnaire (DBQ) that included a notation by a physician that the heart disorder impacted the Veteran's ability to work.  In a May 2011 rating decision, the Veteran was granted service connection for his heart disorder.  In a May 2011 deferred rating decision, the RO noted that it was developing a TDIU claim based on the physician's statement in the DBQ.  Thus, the date of the claim that the RO inferred was December 27, 2010.  

The Board finds that there is no earlier claim of record.  There are no earlier statements by the Veteran that he was unemployed due to his heart disorder, or that he intended to file a claim for TDIU based on service-connected disabilities.  The Board notes that in a December 1996 VA examination, the Veteran reported that he was unemployed, that he had last worked in 1989 as a farmer, and that he was unable to work secondary to a leg condition.  The Veteran's VA medical records show a diagnosis of severe coronary artery disease in March 2008.  Neither of those documents, however, constitute a claim.  The Veteran is not service-connected for a leg disorder and the VA treatment record does not evidence any intent to file a claim for benefits.  Accordingly, the Board finds that the date of claim is December 27, 2010.  

Next, the Board must determine the date of entitlement.  The Veteran was afforded a VA examination in connection with his TDIU claim in June 2011.  That examiner reviewed the claims file, interviewed the Veteran, and performed an evaluation for any limitations present as a result of the Veteran's coronary artery disease.  The VA examiner opined that there was no objective evidence to support unemployability.   

In connection with the Veteran's claim for service connection for PTSD he was afforded a VA examination in October 2011.  The VA examiner opined that at that time, the Veteran's occupational and social impairment lead to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran had social issues related to his PTSD, but his PTSD and related alcohol abuse did not interfere with occupational functioning.

In July 2013, the Veteran was afforded additional examinations for his PTSD and his heart disorder.  At the July 2013 examination for PTSD, the Veteran reported that he had had to retire from farming approximately five years prior.  The July 2013 psychiatric examiner opined that the Veteran's PTSD caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; the examiner did not find total occupational impairment.

At the July 2013 VA examination for his heart disorder, the examiner reviewed the claims file, interviewed and evaluated the Veteran, and discussed the Veteran's relevant medical records.  The examiner noted that the Veteran's most current echocardiogram (ECG) at that time, performed in June 2012, showed an ejection fraction of 45-50 percent with mild global hypokinesis of the left ventricle.  He then opined that the Veteran's cardiac disease would not allow physical or exertional type work, but that sedentary work would not be affected.  He noted that overall, the inability to work would likely come from the Veteran's level of heart disease.  Based upon that opinion, the RO awarded the Veteran a TDIU from July 22, 2013.

Although the RO found the date of entitlement to be July 22, 2103, the Board finds that it is at least June 28, 2012, the date of the echocardiogram, upon which the finding of unemployability is based.  Assessing prior medical records, in a July 2012 VA treatment record, a physician noted that when compared with a June 9, 2009 ECG, the Veteran's June 2012 ECG noted mild decrease in LV function, without other significant changes.  Accordingly, it appears the date of unemployability due to a heart disorder is June 9, 2009.  Indeed, a February 14, 2008 VA record notes a normal ECG.  Although a May 2008 VA record noted an abnormal ECG, a later June 2008 ECG was noted be normal.  Resolving the benefit of the doubt in favor of the Veteran, and despite the 2011 VA examination finding, the Board finds that the Veteran may have been unemployable due to a heart disorder on June 9, 2009.  

But this is not the only relevant determination - here, the effective date for the grant of service connection for a heart disorder was March 28, 2011.  At no time has an examiner found unemployabilty due to any other service-connected disability, including PTSD.  The unemployability finding is based solely upon the heart disorder.  Accordingly, even considering extraschedular entitlement, a TDIU cannot be granted any earlier than March 28, 2011.  The Board notes that the Veteran did not appeal the effective date assigned to the grant of service connection for a heart disorder.  

Although the Veteran argues that the date of entitlement, and thus his effective date, is in March 2008, this is outweighed by the medical evidence of record, which indicated February 2008 and June 2008 normal ECGs.  Although there was an abnormal ECG in May 2008, that normal readings 3 months prior and 1 month after outweigh the abnormal findings.  As such, the date of entitlement - March 28, 2011, is the proper effective date for the TDIU award.  


ORDER

An effective date of March 28, 2011, but no earlier, for the award of TDIU is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


